Exhibit 10.1

 
 
AMENDMENT NO. 2 TO THE
 
DIRECTOR COMPENSATION PROGRAM UNDER THE
 
INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN


The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the "Program") is hereby amended by adding the following
addendum:


Notwithstanding any other provision in the Program to the contrary, the value of
the Annual Option Grants made at the May 27, 2009 Annual Meeting of Stockholders
in accordance with Section 2(a)(i) of the Program shall be $60,000, and the
value of the Annual Restricted Deferred Stock Unit Grants made at the May 27,
2009 Annual Meeting of Stockholders in accordance with Section 3(a)(i) of the
Program shall be $60,000.


In all other respects, the Program is hereby ratified and confirmed.  The
effective date of this amendment is May 26, 2009.